People v Howell (2017 NY Slip Op 05410)





People v Howell


2017 NY Slip Op 05410


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: WHALEN, P.J., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ. (Filed June 30, 2017.)


KA 14-01210 AND KA 14-01211.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWILLIAM H. HOWELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Judgments unanimously affirmed. Counsel's motion to be relieved of assignments granted (see People v Crawford , 71 AD2d 38). (Appeals from Judgments of the Monroe County Court, Hon. John L. DeMarco, J. - Burglary, 3rd Degree).